Citation Nr: 0306108	
Decision Date: 03/31/03    Archive Date: 04/08/03	

DOCKET NO.  98-04 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral knee 
disability. 

[The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) will be the subject of a later decision.  
Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis of 
multiple joints, whether new and material evidence has been 
submitted to reopen a claim of service connection for 
cellulitis of the left leg, entitlement to an increased 
evaluation for post-traumatic stress disorder, currently 
evaluated 50 percent disabling, entitlement to an earlier 
effective date of 50 percent for PTSD, currently effective 
March 1, 2002, whether new and material evidence has been 
submitted to reopen a claim of service connection for a 
respiratory condition, and service connection for a back 
disorder will be the subject of a separate decision.]  




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active military duty from December 1942 
to December 1945 and from November 1950 to January 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
1997 and March 1998 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

One of the matters the Board must address is which new issue 
or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In July 2000, the Board fully addressed 6 of 8 claims raised 
by the veteran.  These claims, filed by the veteran prior to 
July 2000, are not before the Board at this time.  Two 
claims, entitlement to service connection for a bilateral 
knee disability and entitlement to TDIU were remanded to the 
RO for additional development and are currently before the 
Board.

In August 2001, the RO received a statement from the 
veteran's attorney that appears to have been meant for the 
veteran.  The attorney requests that the veteran obtain a 
medical evaluation for his headaches.  The issue of service 
connection for headaches has not been raised by the veteran 
or his representative.  Accordingly, it is not before the 
Board at this time.

In March 2001, the veteran filed a claim seeking an increased 
rating for his service-connected hearing loss.  An 
audiological evaluation was performed in May 2001 and a 
rating decision addressed this claim in that month.  The 
veteran did not appeal this determination.  Accordingly, it 
is not before the Board at this time. 

More claims were raised.  These new claims were fully 
addressed by the RO in a June 2002 statement of the case.  
The Board has accepted a statement from the veteran's 
attorney received in July 2002 as a valid substantive appeal 
to the June 2002 statement of the case.  Accordingly, the 
following new issues are also before the Board at this time:  
(1) Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis of 
multiple joints; (2) whether new and material evidence has 
been submitted to reopen a claim of service connection for 
cellulitis of the left leg; (3) entitlement to an increased 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling; entitlement to an 
earlier effective date of 50 percent for PTSD, currently 
effective March 1, 2002; and (5) whether new and material 
evidence has been submitted to reopen a claim of service 
connection for a respiratory condition.  These are new 
claims, many previously addressed in July 2000.  As such, 
they will be addressed is a separate decision. 

In a June 2002 rating determination, service connection for a 
back condition was denied.  A timely notice of disagreement 
to this determination was received that month.  The veteran's 
attorney classified the issue as entitlement to service 
connection for gunshot wound of the back under a more 
appropriate diagnostic code than Diagnostic Code 7805.  A 
statement of the case regarding the claim of service 
connection for a back condition was issued by the RO in July 
2002.  That month, the Board received a communication from 
the veteran's attorney which is accepted as a timely 
substantive appeal to the July 2002 statement of the case.  
Accordingly, the issue of service connection for a back 
disorder is also before the Board and will be addressed in a 
separate decision.  

In October 2002, the RO also addressed the claim of 
entitlement to an evaluation of a service-connected scar 
under a more appropriate diagnostic code.  The veteran is 
service connected for a noncompensable service-connected 
scar, the residuals of a gunshot wound to the back.  The 
veteran and his representative were provided notice of this 
rating determination in October 2002.  A notice of 
disagreement to this determination has not been received from 
either the veteran or his representative.  Accordingly, while 
the issue of service connection for a back disability is 
before the Board at this time, the issue of entailment to an 
increased evaluation for the service-connected scar is not.

As the Board must address other recently raised claims by the 
veteran, including entitlement to an increased evaluation for 
service-connected disabilities and service connection for 
other disorders, the Board cannot address the issue of TDIU 
until these other issues are addressed as they are 
inextricably related.  Accordingly, when the development of 
the additional issues is completed, the claim will be the 
subject of a separate Board decision.


FINDINGS OF FACT

1.  The veteran has a bilateral knee disorder.

2.  A bilateral knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a bilateral knee disorder otherwise related to such 
service. 


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

At the veteran's enlistment examination in December 1942, the 
veteran's medical condition was normal, other than his 
vision.  At a February 1943 examination, his medical 
condition was again noted to be normal.  Service medical 
records reveal that in September 1944, the veteran was 
treated for sores on his left leg, with swelling, redness and 
ulceration.  The veteran reported that he had struck his leg 
while on board ship.  Diagnosis was cellulitis of the left 
leg.  The condition was noted to have healed after several 
days.  A history of episodes of malaria, shrapnel wounds of 
the right hip, and cellulitis of the left leg in 1944, were 
all noted.  There were no other abnormalities found.  On 
separation examination in November 1945, the veteran's spine 
and extremities were described as normal.  He was discharged 
in December 1945.

The veteran went on a period of active duty in November 1950.  
At a medical examination performed at that time, the only 
abnormality noted was pes planus.  The service medical 
records contain no records of medical treatment during the 
second period of service.  At the discharge examination in 
January 1951, no abnormalities were noted.  It was reported 
that there was no significant abnormalities of the spine and 
extremities.

The claims file contains a current diagnosis of early to 
moderate degenerative changes of the medial compartment of 
the bilateral knees (dated in May 1998) and a statement from 
a private physician (dated in June 1998).  This opinion 
states that the current leg condition is a direct result of 
his military service.  The health care provider, an 
orthopedic specialist, does not provide a basis for his 
medical opinion that his current leg condition is a direct 
result of his military service.

In July 2000, the Board remanded this issue to the RO for 
additional development.  The veteran initially failed to 
attend the VA evaluation.  The examination was rescheduled.  
On a VA examination in March 2001, the examiner reported that 
the veteran's claims folder had been reviewed prior to the 
evaluation.  It was indicated that during the veteran's 
military service he was involved in significant paratrooper 
activities.  He had no history of any specific knee injury 
but the veteran did note that he began having aching in his 
knees after his service in the paratroopers.  Over time, the 
veteran began to notice that his knees would ache with 
certain activities an this aching would be relieved with 
rest.  Physical examination revealed a mildly antalgic gait 
with a short stride.  X-ray studies were ordered.  The 
examiner assessed the veteran with a long-standing history of 
knee pain with no specific history of injury.  Given the 
clinical record, the very slow developing nature of the 
symptoms, and the lack of any history of injury, the examiner 
found it difficult to connect the veteran's current status, 
consistent with degenerative joint disease, with his service 
in the military.  To more fully evaluate the degree of his 
arthritis, it was suggested that x-ray studies be performed.

X-ray studies of the knees in March 2001 revealed minimal 
degenerative changes with no fractures or dislocations seen.  
It was indicted that this condition was a "minor 
abnormality."  

Additional outpatient treatment records were obtained by the 
RO.  None of these medical reports associate the veteran's 
knee disorder with his active service in World War II.



II. Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The record in this case includes service medical records, VA 
and private clinical reports, reports of a VA examination 
requested by the Board, and the veteran's statements and 
those of his attorney.  Significantly, no pertinent evidence 
has been identified by the claimant or his attorney as 
relevant to the issue on appeal that has not been obtained by 
the RO.  A VA examination has been performed with regard to 
the issue being decided in this decision, and the 
requirements of 38 C.F.R. § 3.159 (c)(4) have been met.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

In numerous pieces of correspondence from the RO to the 
veteran and his attorney, as well as the supplemental 
statement of the case issued in June 2002, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the type of 
evidence VA would assist him obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In written arguments submitted by the veteran's 
representative in August 2002, it was indicated that the 
statement of the case was inadequate.  However, he made no 
reference to the bilateral knee claim and it appears that he 
is not referring to this issue.  Accordingly, the Board may 
proceed with the adjudication of this claim.

III.  Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

One of the issues the Board must address is whether the 
veteran engaged in combat with the enemy, so as to entitle 
him to more relaxed evidentiary standards afforded 38 C.F.R. 
§ 3.304(d).  Based on a review of the evidence, it appears 
clear that the veteran was involved in combat during service 
during World War II.  However, on VA examination in March 
2001, the veteran did not note cite a specific knee injury 
during combat.  Accordingly, while the veteran must be 
afforded the relaxed evidentiary standards afforded 38 C.F.R. 
§ 3.304(d), this does not provide a basis to grant the 
veteran's claim.  

Service medical records, post service medical records 
immediately following his discharge from active service, and 
medical records many years after the veteran's discharge from 
service fail to indicate a bilateral knee disorder.  These 
facts do not support the veteran's case. 

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has reviewed the medical opinion of June 1998 and 
finds that it is entitled to extremely limited probative 
value.  This statement does not provide a basis for the 
opinion nor does it cite specific evidence indicating a 
chronic knee disorder either within the veteran's service or 
immediately following his military service fifty years ago. 

The Board finds that the medical opinion of March 2001 is 
entitled to great probative value.  The evaluator had the 
opportunity to review the veteran's claims folder, he 
provides a detailed evaluation of the knees and also provides 
the basis for the medical opinion.  The examiner indicated 
that he was unable to find a connection between the veteran's 
degenerative disease of the knees and his military service.  
X-ray studies were performed that fail to indicate any 
evidence of a fracture or disorder that could be reasonably 
related to the veteran's service as a paratrooper more than 
50 years ago.  Such facts do not support the veteran's case.

The Board has considered the October 2001 statement from a 
health care provider indicating that the veteran's leg pain 
is attributable to chronic back problems.  However, the 
veteran is not currently service connected for back problems.  
Further, this health care provider makes no specific 
reference to the veteran's bilateral knee disorder.  
Accordingly, the Board finds that this medical opinion does 
not provide a basis to grant the veteran service connection 
for a bilateral knee disorder. 

With regard to the veteran's own contention that his 
bilateral knee disorder is related to his military service as 
a paratrooper in World War II, as a lay person he may be 
competent to report that injury occurred; however, he is not 
competent to relate the current disability to his service as 
a paratrooper in World War II.  Espiritu, 2 Vet. App. 492, 
494-5.  The preponderance of the evidence is against this 
claim.




ORDER

Entitlement to service connection for a bilateral knee 
disorder is not warranted.  The appeal is denied to this 
extent.


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

